DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on February 03, 2021 have been entered.
Claims 1, 6-8, 13, 14, 19, and 20 have been amended.
The previously raised claim objections have been withdrawn for claims 1, 6, 8, and 14 in light of the amendment submitted by Applicant on February 03, 2021, and based on the interview on January 28, 2021. 

      Response to Arguments
Applicant’s arguments filed on February 03, 2021 have been considered but are moot in view of the new grounds of rejection.
 
Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  

Claim 7 	“updating the delivery to identify a different subset of network routes” should read (examiner suggestion) “updating the delivery to identify the different subset of network routes.”

Claim 14 	“generating a scheduler of the network, the scheduler based on the performance quality” should read (examiner suggestion) “generating a scheduler of the network, the scheduler is based on the performance quality.”
		
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub. No. US 2015/0195149), hereinafter Vasseur, in view of Kolding et al. (Pub. No. US 2019/0379597), hereinafter Kolding. 

Claim 1. 	Vasseur discloses a method for proactively scheduling traffic in a network, the method comprising:  
		characterizing performance quality for each of a plurality of different network routes for a pre-determined period of time (Parag. [0015], Parag. [0048], Parag. [0058-0059], and Claim 9; (The art teaches that a network traffic parameter (e.g., class of service (CoS)) and an SLA requirement associated with the network traffic parameter according to the one or more SLAs are also determined.  In addition, a performance metric associated with traffic in the ;  
scheduling a delivery of the content data, the delivery identifying a subset of network routes used to transmit the content data that satisfies the SLA criteria of the content data (Parag. [0067]; (The art teaches the use of the upper bound acceptable SLA, the LM computes alternate paths (i.e., identify network routes that satisfy SLA) for all paths that don’t satisfy the SLA according to the predictive model, and the output is a set of new paths used according to a specific schedule (i.e., schedule based on prediction))).  
Vasseur doesn’t explicitly disclose generating a scheduler based on the characterizing of the performance quality for each of the plurality of different network routes, the scheduler including a comparison of the plurality of different network routes and identifying trends associated with the performance quality of the different network routes; receiving content data to be transmitted using the network, the content data including corresponding service level agreement (SLA) criteria; and scheduling a delivery of the content data is based on the scheduler.
However, Kolding discloses generating a scheduler based on the characterizing of the performance quality for each of the plurality of different network routes, the scheduler including a comparison of the plurality of different network routes and identifying trends associated with the performance quality of the different network routes (Parag. [0026] and Parag. [0031]; (The art teaches that a packet scheduler is used to schedule packets for transmission over one or more of the paths. The packet scheduler includes a packetization module. The packetization module accesses information indicating capacities of the paths. The capacities indicate one or more of bandwidths available for transmission over the paths, reliability of the paths to indicate which paths are preferentially (or always) selected for multipath/redundant transmission, and the like. The capacities are indicated via monitoring the performance of the paths over time or monitoring congestion windows associated with the paths. ; 
		receiving content data to be transmitted using the network, the content data including corresponding service level agreement (SLA) criteria (Parag. [0013], Parag. [0026], and Parag. [0031]; (The art teaches that the packetization module receives a plurality of streams, to be transmitted over different paths and a corresponding plurality of requirements. The requirements include reliability or robustness, priorities, service delay constraints, and the like. The art also teaches that the service level agreement (i.e., SLA) is used to establish priorities for one or more of the paths)); and
scheduling a delivery of the content data based on the scheduler (Parag. [0026] and Parag. [0031]; (The art teaches that a packet scheduler is used to schedule packets for transmission over one or more of the paths).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur to incorporate the teaching of Kolding. This would be convenient to allow the resources of the different paths to be pooled to transport data for a single connection or to allow a host to automatically select the path with the highest quality (Parag. [0011]).

Claim 2. 	Vasseur in view of Kolding discloses the method of claim 1,  
		Vasseur further discloses wherein the performance quality for each of the plurality of different network routes is based on key performance indicator (KPI) parameters (Parag. [0033], Parag [0058-0059], and Parag. [0063]; (The art teaches determining the set of nodes originating packets, and compute a prediction of the delay (i.e., performance metric (KPI) which reflects the quality) for each path followed by the packets. The art also teaches that the ML is concerned with the design and development of algorithms that take as input empirical data such as performance indicators, and recognize complex patterns in these data. Further, the art teaches delay, jitter, path reliability, quality of service, and a routing metric)).  

Claim 3. 	Vasseur in view of Kolding discloses the method of claim 2, 
Vasseur further discloses wherein the KPI parameters include one or more of jitter, loss, or latency (Parag. [0063]; (The art teaches the performance metric relates to one or more of delay, jitter, path reliability, quality of service, and a routing metric)).   

Claim 4. 	Vasseur in view of Kolding discloses the method of claim 3, 
Vasseur further discloses wherein the characterizing of the performance quality of the different network routes comprises: 
monitoring the different network routes over the pre-determined period of time based on the KPI parameters (Parag. [0048], Parag. [0058-0059], Parag. [0063], and Claim 9; (The art teaches determining the set of nodes originating packets, and compute a prediction of the delay (i.e., performance metric which reflects the quality) for each path followed by the packets. The art also teaches establishing a time at which the predicting (i.e., which indicates a performance metric that reflects the quality for each path) is to be performed and a period of time during which the predicting is to be performed. The performance metric relates to one or more of delay, jitter, path reliability, quality of service, and a routing metric)); 2 74326084.1Serial No.: 16/505,384 Attorney Docket No.: 625619(1023745-US.01) 
identifying a performance for the different network routes over the pre-determined period of time based on each of the KPI parameters (Parag. [0048], Parag. [0058-0059], Parag. [0063], and Claim 9; (The art teaches determining the set of nodes originating packets, and compute a prediction of the delay (i.e., performance metric which reflects the quality) for each path followed by the packets. The art also teaches establishing a time at which the predicting (i.e., which indicates a performance metric that reflects the quality for each path) is to be performed and a period of time during which the predicting is to be performed. The performance metric relates to one or more of delay, jitter, path reliability, quality of service, and a routing metric)); and  
aggregating the performance of the different network routes over the pre-determined period of time, the characterizing  of the performance quality based on a highest class of content and the corresponding SLA criteria that is satisfied for each of the KPI parameters used (Parag. [0048], Parag. [0058-0059], Parag. [0063], Parag. [0067], and Claim 9; (The art teaches that the used techniques specify a learning machine based mechanism that contrasts with existing approaches in using predicted link-wise quality of service metrics (i.e., KPI parameters); specifically, the use of required SLA for a class of service and the predictive performance on a link determined by a LM. The LM computes the alternate paths for all paths that don’t satisfy the SLA according to the predicted model by taking into account the upper bound acceptable (i.e., highest class) SLA for the class of service. The art teaches computing a prediction, which is based on the delay (i.e., performance metric (KPI) which reflects the quality) for each path. The prediction is a performance prediction provided by the Learning machine LM in order to map the estimates of network performance metrics with the targeted Service Level Agreement (SLA). The art also teaches establishing a time at which the predicting is to be performed and a period of time during which the predicting is to be performed)).   

Claim 6. 	Vasseur in view of Kolding discloses the method of claim 1,   
Vasseur further discloses that the method further comprising: detecting an anomaly in the network, the anomaly is causing one or more of the plurality of different network routes associated with the delivery of the content data to no longer satisfy the SLA criteria (Parag. [0065] and Parag. [0076]; (The art teaches a predictive LM based approach to detect out-of-SLA traffic in the networks (i.e., anomaly in the network). The art teaches that after receiving a request to make a prediction regarding one or more service level agreements in a network, a network traffic parameter and an SLA requirement associated with the network traffic parameter according to SLA are determined; a performance metric associated with traffic in the network that corresponds to the determined network traffic parameter is estimated; therefore, it is predicted whether the SLA requirement would be satisfied based on the estimated performance metric. The art also teaches that the LM is fed with the traffic matrix, allowing the LM to estimate delay variations according to time; consequently, the traffic is scheduled, and it is also determined if the traffic carried along the paths would result in not satisfying the SLA)). 
Vasseur doesn’t explicitly disclose that the anomaly is being a deviation from the trends identified via the scheduler.
However, Kolding discloses that the anomaly is being a deviation from the trends identified via the scheduler (Parag. [0026] and Parag. [0031]; (The art teaches that the packet 
 It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur to incorporate the teaching of Kolding. This would be convenient to allow the resources of the different paths to be pooled to transport data for a single connection or to allow a host to automatically select the path with the highest quality (Parag. [0011]). 
 
Claim 8. 	Vasseur discloses a non-transitory computer-readable medium comprising instructions for proactively scheduling traffic in a network (Parag. [0083]), the instructions, when executed by a computing system, cause the computing system to: 
characterize performance quality for each of a plurality of different network routes for a pre-determined period of time (Parag. [0015], Parag. [0048], Parag. [0058-0059], and Claim 9; (The art teaches that a network traffic parameter (e.g., class of service (CoS)) and an SLA requirement associated with the network traffic parameter according to the one or more SLAs are also determined.  In addition, a performance metric associated with traffic in the network that corresponds to the determined network traffic parameter is estimated.  It may then be predicted whether the SLA requirement would be satisfied based on the estimated performance metric. The art teaches determining the set of nodes originating packets, and compute a prediction of the delay (i.e., performance metric which reflects the quality) for each path followed by the packets. The art also teaches establishing a time at which the predicting (i.e., which indicates a performance metric that reflects the quality for each path) is to be performed and a period of time during which the predicting is to be performed)); 
schedule a delivery of the content data, the delivery identifying a subset of network routes used to transmit the content data that satisfies the SLA criteria of the content data .
Vasseur doesn’t explicitly disclose generating a scheduler based on the performance quality for each of the plurality of different network routes, the scheduler including a comparison of the plurality of different network routes and identifying trends associated with the performance quality of the plurality of different network routes; receive content data to be transmitted using the network, the content data including corresponding service level agreement (SLA) criteria; and scheduling a delivery of the content data is based on the scheduler.
However, Kolding discloses generating a scheduler based on the performance quality for each of the plurality of different network routes, the scheduler including a comparison of the plurality of different network routes and identifying trends associated with the performance quality of the plurality of different network routes (Parag. [0026] and Parag. [0031]; (The art teaches that a packet scheduler is used to schedule packets for transmission over one or more of the paths. The packet scheduler includes a packetization module. The packetization module accesses information indicating capacities of the paths. The capacities indicate one or more of bandwidths available for transmission over the paths, reliability of the paths to indicate which paths are preferentially (or always) selected for multipath/redundant transmission, and the like. The capacities are indicated via monitoring the performance of the paths over time or monitoring congestion windows associated with the paths. However, some priorities are known in advance and are used to configure the scheduler (i.e., generate the scheduler). A service level agreement (i.e., SLA) is used to establish priorities for one or more of the paths. The packetization module select the paths from a set of available paths that includes other paths. The packetization module chooses a subset of the available paths based on the capacities of the set of available paths such that the selected subset of the available paths provides sufficient capacity to satisfy the requirements)); 
receive content data to be transmitted using the network, the content data including corresponding service level agreement (SLA) criteria (Parag. [0013], Parag. [0026], and Parag. [0031]; (The art teaches that the packetization module receives a plurality of streams, to ; and 
scheduling a delivery of the content data is based on the scheduler (Parag. [0026] and Parag. [0031]; (The art teaches that a packet scheduler is used to schedule packets for transmission over one or more of the paths).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur to incorporate the teaching of Kolding. This would be convenient to allow the resources of the different paths to be pooled to transport data for a single connection or to allow a host to automatically select the path with the highest quality (Parag. [0011]).

Claims 9-11 are taught by Vasseur in view of Kolding as described for claims 2-4, respectively.  

Claim 14.	Vasseur discloses a system for proactively scheduling traffic in a network, the system comprising: a processor; and    a non-transitory computer-readable medium storing instructions (Parag. [0083]) that, when executed by the system, cause the system to:  
characterize performance quality for each of a plurality of different network routes for a pre-determined period of time (Parag. [0015], Parag. [0048], Parag. [0058-0059], and Claim 9; (The art teaches that a network traffic parameter (e.g., class of service (CoS)) and an SLA requirement associated with the network traffic parameter according to the one or more SLAs are also determined.  In addition, a performance metric associated with traffic in the network that corresponds to the determined network traffic parameter is estimated.  It may then be predicted whether the SLA requirement would be satisfied based on the estimated performance metric. The art teaches determining the set of nodes originating packets, and compute a prediction of the delay (i.e., performance metric which reflects the quality) for each path followed by the packets. The art also teaches establishing a time at which the predicting ; and
schedule delivery of the content data, the delivery identifying a subset of network routes used to transmit the content data that satisfies the SLA criteria of the content data (Parag. [0067]; (The art teaches the use of the upper bound acceptable SLA, the LM computes alternate paths (i.e., identify network routes that satisfy SLA) for all paths that don’t satisfy the SLA according to the predictive model, and the output is a set of new paths used according to a specific schedule (i.e., schedule based on prediction))).  
Vasseur doesn’t explicitly disclose generating a scheduler scheduler scheduler including a comparison of the plurality of different network routes and scheduling a delivery of the content data is based on the scheduler.
However, Kolding discloses generating a scheduler of the network, the scheduler based on the performance quality for each of the plurality of different network routes, the scheduler including a comparison of the plurality of different network routes and identifying trends associated with the performance quality of the plurality of different network routes (Parag. [0026] and Parag. [0031]; (The art teaches that a packet scheduler is used to schedule packets for transmission over one or more of the paths. The packet scheduler includes a packetization module. The packetization module accesses information indicating capacities of the paths. The capacities indicate one or more of bandwidths available for transmission over the paths, reliability of the paths to indicate which paths are preferentially (or always) selected for multipath/redundant transmission, and the like. The capacities are indicated via monitoring the performance of the paths over time or monitoring congestion windows associated with the paths. However, some priorities are known in advance and are used to configure the scheduler (i.e., generate the scheduler). A service level agreement (i.e., SLA) is used to establish priorities for one or more of the paths. The packetization module select the paths from a set of available paths that includes other paths. The packetization module chooses a ;  
receive content data to be transmitted using the network, the content data including corresponding service level agreement (SLA) criteria (Parag. [0013], Parag. [0026], and Parag. [0031]; (The art teaches that the packetization module receives a plurality of streams, to be transmitted over different paths and a corresponding plurality of requirements. The requirements include reliability or robustness, priorities, service delay constraints, and the like. The art also teaches that the service level agreement (i.e., SLA) is used to establish priorities for one or more of the paths)); and 
scheduling a delivery of the content data is based on the scheduler (Parag. [0026] and Parag. [0031]; (The art teaches that a packet scheduler is used to schedule packets for transmission over one or more of the paths).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur to incorporate the teaching of Kolding. This would be convenient to allow the resources of the different paths to be pooled to transport data for a single connection or to allow a host to automatically select the path with the highest quality (Parag. [0011]).

Claims 15-17 are taught by Vasseur in view of Kolding as described for claims 2-4, respectively.  

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub. No. US 2015/0195149), hereinafter Vasseur, in view of Kolding et al. (Pub. No. US 2019/0379597), hereinafter Kolding; further in view of Alshinnawi et al. (Pub. No. US 2016/0026549), hereinafter Alshinnawi. 

Claim 5. 	Vasseur in view of Kolding discloses the method of claim 1,  
The combination doesn’t explicitly disclose wherein, the SLA criteria correspond to different classes of content each having a requisite performance requirement, a first class has a strictest requisite performance requirement, and each subsequent class has a less strict requisite performance requirement with respect to a previous class.  
wherein, the SLA criteria correspond to different classes of content each having a requisite performance requirement, a first class has a strictest requisite performance requirement, and each subsequent class has a less strict requisite performance requirement with respect to a previous class (Parag. [0016]; (The art teaches that one service level agreement has lower performance requirements than another service agreement (i.e., the SLA has classes that each has performance requirements, and the classification is ranked (high and low performance requirements), as consistent with the applicant’s definition)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Alshinnawi. This would be convenient for providing power to a computer, and more specifically handling a power supply failure in a multiple power supply configuration (Parag. [0002]).

Claim 12 is taught by Vasseur in view of Kolding and Alshinnawi as described for claim 5.

Claim 18 is taught by Vasseur in view of Kolding and Alshinnawi as described for claim 5.
 
Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub. No. US 2015/0195149), hereinafter Vasseur, in view of Kolding et al. (Pub. No. US 2019/0379597), hereinafter Kolding; in view of Wang et al. (Pub. No. US 2019/0354621), hereinafter Wang; and in view of Borgione et al. (Pub. No. US 2016/0308767), hereinafter Borgione.

Claim 7. 	Vasseur in view of Kolding discloses the method of claim 6, 
Vasseur discloses that the method further comprising routes used to transmit the content data to satisfy the SLA criteria of the content data (Parag. [0067]; (The art teaches that the LM computes alternate paths for all paths that don’t satisfy the SLA (i.e. compute paths that satisfy the SLA). The new paths are used according to a specific schedule)).
determining whether a different subset of network routes is available to transmit the content data that satisfies the SLA criteria of the content data; when the different subset of network routes is determined to be available, updating the delivery to identify a different subset of network routes; and when the different subset of network routes is determined not to be available, generating a notification. 
However, Kolding discloses determining whether a different subset of network routes is available to transmit the content data that satisfies the SLA criteria of the content data (Parag. [0026] and Parag. [0031]; (The art teaches that the service level agreement (i.e., SLA) is used to establish priorities for one or more of the paths. The packetization module select the paths from a set of available paths that includes other paths. The packetization module chooses a subset of the available paths based on the capacities of the set of available paths such that the selected subset of the available paths provides sufficient capacity to satisfy the requirements)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur to incorporate the teaching of Kolding. This would be convenient to allow the resources of the different paths to be pooled to transport data for a single connection or to allow a host to automatically select the path with the highest quality (Parag. [0011]).  
Wang discloses when the different subset of network routes is determined to be available, updating the delivery to identify a different subset of network routes (Parag. [0005] lines 8-12 and Parag. [0044]; (The art teaches a user interface configuration data that specifies a model update schedule (e.g., a schedule by which predictive models can be updated. The art teaches that the predictive model is used to establish an access path)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur in view of Kolding to incorporate the teaching of Wang. This would be convenient for facilitating skill assessment among workers (Parag. [0001]). 
		Borgione discloses when the different subset of network routes is determined not to be available, generating a notification (Parag. [0052]; (The art teaches that a route withdrawal notification is eventually propagated to all network devices in the network, and therefore all network devices are notified that route is unavailable)).
.

Claim 13. 	Vasseur in view of Kolding discloses the non-transitory computer-readable medium of claim 8, 
Vasseur discloses that the method further comprising routes used to transmit the content data to satisfy the SLA criteria of the content data (Parag. [0067]; (The art teaches that the LM computes alternate paths for all paths that don’t satisfy the SLA (i.e. compute paths that satisfy the SLA). The new paths are used according to a specific schedule)). 
Vasseur further discloses wherein instructions further comprise: detecting an anomaly in the network, the anomaly is causing one or more of the plurality of different network routes associated with the delivery of the content data to no longer satisfy the SLA criteria (Parag. [0065] and Parag. [0076]; (The art teaches a predictive LM based approach to detect out-of-SLA traffic in the networks (i.e., anomaly in the network). The art teaches that after receiving a request to make a prediction regarding one or more service level agreements in a network, a network traffic parameter and an SLA requirement associated with the network traffic parameter according to SLA are determined; a performance metric associated with traffic in the network that corresponds to the determined network traffic parameter is estimated; therefore, it is predicted whether the SLA requirement would be satisfied based on the estimated performance metric. The art also teaches that the LM is fed with the traffic matrix, allowing the LM to estimate delay variations according to time; consequently, the traffic is scheduled, and it is also determined if the traffic carried along the paths would result in not satisfying the SLA)). 
Vasseur doesn’t explicitly disclose that the anomaly is being a deviation from the trends identified via the scheduler; determining whether a different subset of network routes is available to transmit the content data that satisfies the SLA criteria of the content data; when the different subset of network routes is determined to be available, updating the delivery to identify the different subset of network routes used to transmit the content data to satisfy the SLA criteria of the content data; and when the different subset of network routes is determined not to be available, generating a notification.
However, Kolding discloses that the anomaly is being a deviation from the trends identified via the scheduler (Parag. [0026] and Parag. [0031]; (The art teaches that the packet scheduler includes a packetization module, which accesses information indicating capacities of the paths. The capacities indicate one or more of bandwidths available for transmission over the paths, reliability of the paths to indicate which paths are preferentially (or always) selected for multipath/redundant transmission, and the like. The capacities are indicated via monitoring the performance of the paths over time or monitoring congestion windows associated with the paths. The packetization module chooses a subset of the available paths based on the capacities of the set of available paths such that the selected subset of the available paths provides sufficient capacity to satisfy the requirements)); and
Kolding discloses determining whether a different subset of network routes is available to transmit the content data that satisfies the SLA criteria of the content data (Parag. [0026] and Parag. [0031]; (The art teaches that the service level agreement (i.e., SLA) is used to establish priorities for one or more of the paths. The packetization module select the paths from a set of available paths that includes other paths. The packetization module chooses a subset of the available paths based on the capacities of the set of available paths such that the selected subset of the available paths provides sufficient capacity to satisfy the requirements)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur to incorporate the teaching of Kolding. This would be convenient to allow the resources of the different paths to be pooled to transport data for a single connection or to allow a host to automatically select the path with the highest quality (Parag. [0011]).
Wang discloses when the different subset of network routes is determined to be available, updating the delivery to identify the different subset of network routes (Parag. [0005] lines 8-12 and Parag. [0044]; (The art teaches a user interface configuration data that specifies a model update schedule (e.g., a schedule by which predictive models can be updated. The art teaches that the predictive model is used to establish an access path)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur in view of Kolding to incorporate the .
		Borgione discloses when the different subset of network routes is determined not to be available, generating a notification (Parag. [0052]; (The art teaches that a route withdrawal notification is eventually propagated to all network devices in the network, and therefore all network devices are notified that route is unavailable)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Vasseur in view of Kolding to incorporate the teaching of Borgione. This would be convenient for a peer network device receiving the route withdrawal notification to stop directing packets, whose deliverability depends on the availability of the route to be withdrawn, to the network device (Parag. [0015]). 

Claim 19 is taught by Vasseur in view of Kolding, Wang, and Borgione as described for claim 13.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (Pub. No. US 2015/0195149), hereinafter Vasseur, in view of Kolding et al. (Pub. No. US 2019/0379597), hereinafter Kolding, and in view of Li et al. (Pub. No. US 2019/0303197), hereinafter Li.
 
Claim 20 	Vasseur in view of Kolding discloses the system of claim 14, 
The combination doesn’t explicitly disclose wherein the scheduler is generated using machine learning.
However, Li discloses wherein the scheduler is generated using machine learning (Parag. [0016]; (The art teaches that a scheduler is implemented using machine learning, as consistent with the applicant’s definition)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Li. This would be convenient for prioritization of tasks which can help accomplish a task that is more important (Parag. [0001]).

Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andrews et al. (US 2021/0037544) – Related art in the area of improving wireless transmissions via a wireless network by using network slice tokens, (Parag. [0031], an operator may assign high-level performance parameters, such as slicing constraints, for each network slice or traffic class. These high-level performance requirements may be achieved through MAC resource allocation decisions, such as by a MAC scheduler, at the per-transmission time interval (TTI) granularity. Service differentiation may in be terms of key performance indicators (KPIs) and/or service level agreements (SLAs)). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.T./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442